 

Exhibit 10.1

 

XTANT MEDICAL HOLDINGS, INC.

AMENDED AND RESTATED

2018 EQUITY INCENTIVE PLAN

 

(Effective October 27, 2020)

 

 

 

 

Table of Contents

 

1. Purpose of Plan. 1 2. Definitions. 1 3. Plan Administration. 6 4. Shares
Available for Issuance. 9 5. Participation. 10 6. Options. 10 7. Stock
Appreciation Rights. 12 8. Restricted Stock Awards, Restricted Stock Units and
Deferred Stock Units. 13 9. Performance Awards. 15 10. Non-Employee Director
Awards. 16 11. Other Stock-Based Awards. 17 12. Dividend Equivalents. 17 13.
Effect of Termination of Employment or Other Service. 18 14. Payment of
Withholding Taxes. 21 15. Change in Control. 21 16. Rights of Eligible
Recipients and Participants; Transferability. 23 17. Securities Law and Other
Restrictions. 25 18. Deferred Compensation; Compliance with Section 409A. 25 19.
Amendment, Modification and Termination. 26 20. Substituted Awards. 26 21.
Effective Date and Duration of this Plan. 26 22. Miscellaneous. 27

 

 

 

 

XTANT MEDICAL HOLDINGS, inc.

AMENDED And restated 2018 EQUITY INCENTIVE PLAN

 

(Effective October 27, 2020)

 

1. Purpose of Plan.

 

The purpose of the Xtant Medical Holdings, Inc. Amended and Restated 2018 Equity
Incentive Plan (this “Plan”) is to advance the interests of Xtant Medical
Holdings, Inc., a Delaware corporation (the “Company”), and its stockholders by
enabling the Company and its Subsidiaries to attract and retain qualified
individuals to perform services for the Company and its Subsidiaries, providing
incentive compensation for such individuals that is linked to the growth and
profitability of the Company and increases in stockholder value and aligning the
interests of such individuals with the interests of its stockholders through
opportunities for equity participation in the Company. The original version of
this Plan initially became effective upon its approval by the Company’s
stockholders on August 1, 2018 (the “Initial Effective Date”) and at that time
replaced the Amended and Restated Xtant Medical Equity Incentive Plan Incentive
Plan (the “Prior Plan”); although awards outstanding under the Prior Plan as of
the Initial Effective Date remained outstanding in accordance with their terms.
After the Initial Effective Date, no more grants of awards were made under the
Prior Plan. This Plan has been approved by the Board and shall become effective
upon approval by the stockholders of the Company on October 27, 2020 (the
“Effective Date”).

 

2. Definitions.

 

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.

 

2.1 “Adverse Action” means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.

 

2.2 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person
where “control” will have the meaning given such term under Rule 405 of the
Securities Act.

 

2.3 “Applicable Law” means any applicable law, including without limitation, (a)
provisions of the Code, the Securities Act, the Exchange Act and any rules or
regulations thereunder; (b) corporate, securities, tax or other laws, statutes,
rules, requirements or regulations, whether federal, state, local or foreign;
and (c) rules of any securities exchange, national market system or automated
quotation system on which the shares of Common Stock are listed, quoted or
traded.

 

2.4 “Award” means, individually or collectively, an Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit, Deferred Stock Unit,
Performance Award, Non-Employee Director Award, or Other Stock-Based Award, in
each case granted to an Eligible Recipient pursuant to this Plan.

 

 

 

 

2.5 “Award Agreement” means either: (a) a written or electronic (as provided in
Section 22.7) agreement entered into by the Company and a Participant setting
forth the terms and provisions applicable to an Award granted under this Plan,
including any amendment or modification thereof, or (b) a written or electronic
(as provided in Section 22.7) statement issued by the Company to a Participant
describing the terms and provisions of such an Award, including any amendment or
modification thereof.

 

2.6 “Board” means the Board of Directors of the Company.

 

2.7 “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares of Common Stock to pay all or a
portion of the exercise price of the Option or any related withholding tax
obligations and remit such sums to the Company and directs the Company to
deliver shares of Common Stock to be issued upon such exercise directly to such
broker or dealer or its nominee.

 

2.8 “Cause” means, unless otherwise provided in an Award Agreement, (a) “Cause”
as defined in any employment, consulting, severance or similar agreement between
the Participant and the Company or one of its Subsidiaries or Affiliates (an
“Individual Agreement”), or (b) if there is no such Individual Agreement or if
it does not define Cause: (i) dishonesty, fraud, misrepresentation, embezzlement
or deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary; (ii) any unlawful or criminal activity of a serious nature;
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties; (iv) any material breach by a Participant of any employment,
service, confidentiality, non-compete or non-solicitation agreement entered into
with the Company or any Subsidiary; or (v) before a Change in Control, such
other events as will be determined by the Committee. Before a Change in Control,
the Committee will, unless otherwise provided in an Individual Agreement, have
the sole discretion to determine whether “Cause” exists with respect to
subclauses (i), (ii), (iii), (iv) or (v) above, and its determination will be
final.

 

2.9 “Change in Control” means, unless otherwise provided in an Award Agreement
or any Individual Agreement, and except as provided in Section 18, an event
described in Section 15.1 of this Plan.

 

2.10 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be deemed to include a reference to any
applicable regulations thereunder and any successor or amended section of the
Code.

 

2.11 “Committee” means the Board or, if the Board so delegates, the Compensation
Committee of the Board or a subcommittee thereof, or any other committee
delegated authority by the Board to administer this Plan. If the Board
determines appropriate, such committee may be comprised solely of directors
designated by the Board to administer this Plan who are (a) “non-employee
directors” within the meaning of Rule 16b-3 under the Exchange Act, and (b)
“independent directors” within the meaning of the rules of the NYSE American (or
other applicable exchange or market on which the Common Stock may be traded or
quoted). The members of the Committee will be appointed from time to time by and
will serve at the discretion of the Board. Any action duly taken by the
Committee will be valid and effective, whether or not the members of the
Committee at the time of such action are later determined not to have satisfied
the requirements of membership provided herein.

 

2.12 “Common Stock” means the common stock of the Company, par value $0.000001
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.4 of this
Plan.

 

2

 

 

2.13 “Company” means Xtant Medical Holdings, Inc., a Delaware corporation, and
any successor thereto as provided in Section 22.5 of this Plan.

 

2.14 “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.

 

2.15 “Deferred Stock Unit” means a right granted to an Eligible Recipient
pursuant to Section 8 of this Plan to receive shares of Common Stock (or the
equivalent value in cash or other property if the Committee so provides) at a
future time as determined by the Committee, or as determined by the Participant
within guidelines established by the Committee in the case of voluntary deferral
elections.

 

2.16 “Director” means a member of the Board.

 

2.17 “Disability” means, unless otherwise provided in an Award Agreement, with
respect to a Participant who is a party to an Individual Agreement, which
agreement contains a definition of “disability” or “permanent disability” (or
words of like import) for purposes of termination of employment thereunder by
the Company, “disability” or “permanent disability” as defined in the most
recent of such agreements; or in all other cases, means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or Subsidiary
then covering the Participant or, if no such plan exists or is applicable to the
Participant, the permanent and total disability of the Participant within the
meaning of Section 22(e)(3) of the Code.

 

2.18 “Dividend Equivalents” has the meaning set forth in Section 3.2(l) of this
Plan.

 

2.19 “Effective Date” means October 27, 2020 or such later date as this Plan is
initially approved by the Company’s stockholders.

 

2.20 “Eligible Recipients” means all Employees, all Non-Employee Directors and
all Consultants.

 

2.21 “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An Employee will not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period. An individual will not
cease to be an Employee in the case of: (a) any leave of absence approved by the
Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary, as applicable, is not
so guaranteed, then three (3) months following the ninety-first (91st) day of
such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Statutory Stock Option. Neither service as a Director nor payment of a
Director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

 

3

 

 

2.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a section of the Exchange Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Exchange Act.

 

2.23 “Fair Market Value” means, with respect to the Common Stock, as of any date
a price that is based on the opening, closing, actual, high, low, or average
selling prices of a share of Common Stock as reported on the NYSE American or
other established stock exchange (or exchanges) or if the Common Stock is not so
listed, admitted to unlisted trading privileges or reported on any national
exchange, then as reported by the OTC Bulletin Board, OTC Markets or other
comparable quotation service, on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days that is within
thirty (30) days before or after the applicable valuation date, as determined by
the Committee in its discretion, provided that with respect to establishing the
exercise price of an Option or Stock Appreciation Right, the Committee shall
irrevocably commit to grant such Award prior to the period during which the Fair
Market Value is determined. Unless the Committee determines otherwise, Fair
Market Value shall be deemed to be equal to the closing sale price of the Common
Stock as of the immediately preceding trading date at the end of the regular
trading session, as reported by the NYSE American or any national securities
exchange on which the Common Stock is then listed (or, if no shares were traded
on such date, as of the next preceding date on which there was such a trade) or
if the Common Stock is not so listed, admitted to unlisted trading privileges or
reported on any national exchange, the closing sale price as of the immediately
preceding trading date at the end of the regular trading session, as reported by
the OTC Bulletin Board, OTC Markets or other comparable quotation service (or,
if no shares were traded or quoted on such date, as of the next preceding date
on which there was such a trade or quote). In the event the Common Stock is not
publicly traded at the time a determination of its value is required to be made
hereunder, the determination of Fair Market Value shall be made by the Committee
in such manner as it deems appropriate and in good faith in the exercise of its
reasonable discretion, and consistent with the definition of “fair market value”
under Section 409A of the Code. If determined by the Committee, such
determination will be final, conclusive and binding for all purposes and on all
persons, including the Company, the stockholders of the Company, the
Participants and their respective successors-in-interest. No member of the
Committee will be liable for any determination regarding the fair market value
of the Common Stock that is made in good faith.

 

2.24 “Grant Date” means the date an Award is granted to a Participant pursuant
to this Plan and as determined pursuant to Section 5 of this Plan.

 

2.25 “Incentive Stock Option” means a right to purchase Common Stock granted to
an Employee pursuant to Section 6 of this Plan that is designated as and
intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.

 

2.26 “Individual Agreement” has the meaning set forth in Section 2.8 of this
Plan.

 

2.27 “Non-Employee Director” means a Director who is not an Employee.

 

2.28 “Non-Employee Director Award” means any Award granted, whether singly, in
combination, or in tandem, to an Eligible Recipient who is a Non-Employee
Director, pursuant to such applicable terms, conditions and limitations as the
Board or Committee may establish in accordance with this Plan, including any
Non-Employee Director Option.

 

2.29 “Non-Employee Director Option” means a Non-Statutory Stock Option granted
to a Non-Employee Director pursuant to Section 10 of this Plan.

 

4

 

 

2.30 “Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of this Plan that is not intended
to meet the requirements of or does not qualify as an Incentive Stock Option.

 

2.31 “Option” means an Incentive Stock Option or a Non-Statutory Stock Option,
including a Non-Employee Director Option.

 

2.32 “Other Stock-Based Award” means an Award, denominated in Shares, not
otherwise described by the terms of this Plan, granted pursuant to Section 11 of
this Plan.

 

2.33 “Participant” means an Eligible Recipient who receives one or more Awards
under this Plan.

 

2.34 “Performance Award” means a right granted to an Eligible Recipient pursuant
to Section 9 of this Plan to receive an amount of cash, number of shares of
Common Stock, or a combination of both, contingent upon and the value of which
at the time it is payable is determined as a function of the extent of the
achievement of one or more Performance Goals during a specified Performance
Period or the achievement of other objectives during a specified period.

 

2.35 “Performance Goals” mean with respect to any applicable Award, one or more
targets, goals or levels of attainment required to be achieved during the
specified Performance Period, as set forth in the related Award Agreement.

 

2.36 “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Award.

 

2.37 “Period of Restriction” means the period when a Restricted Stock Award or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of Performance Goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Section 8 of this Plan.

 

2.38 “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or any other entity of whatever nature.

 

2.39 “Plan” means the Xtant Medical Holdings, Inc. Amended and Restated 2018
Equity Incentive Plan, as may be amended from time to time.

 

2.40 “Plan Year” means the Company’s fiscal year.

 

2.41 “Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant or, with respect to any Award, that are to be issued to
the Participant upon the grant, exercise, vesting or settlement of such Award.

 

2.42 “Prior Plan” means the Amended and Restated Xtant Medical Equity Incentive
Plan.

 

2.43 “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.

 

5

 

 

2.44 “Restricted Stock Unit” means an award denominated in shares of Common
Stock granted to an Eligible Recipient pursuant to Section 8 of this Plan.

 

2.45 “Retirement,” means, unless otherwise defined in the Award Agreement or in
an Individual Agreement between the Participant and the Company or one of its
Subsidiaries or Affiliates, “Retirement” as defined from time to time for
purposes of this Plan by the Committee or by the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
voluntary termination of employment or service by the Participant on or after
the date the Participant reaches age fifty-five (55) with the present intention
to leave the Company’s industry or to leave the general workforce.

 

2.46 “Securities Act” means the Securities Act of 1933, as amended. Any
reference to a section of the Securities Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Securities Act.

 

2.47 “Stock Appreciation Right” means a right granted to an Eligible Recipient
pursuant to Section 7 of this Plan to receive a payment from the Company upon
exercise, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and the grant price of such shares under the terms of such Stock
Appreciation Right.

 

2.48 “Stock-Based Award” means any Award, denominated in Shares, made pursuant
to this Plan, including Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Performance Awards or Other
Stock-Based Awards.

 

2.49 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.

 

2.50 “Tax Date” means the date any withholding or employment related tax
obligation arises under the Code or any Applicable Law for a Participant with
respect to an Award.

 

2.51 “Tax Laws” has the meaning set forth in Section 22.8 of this Plan.

 

3. Plan Administration.

 

3.1 The Committee. The Plan will be administered by the Committee. The Committee
will act by majority approval of the members at a meeting or by unanimous
written consent, and a majority of the members of the Committee will constitute
a quorum. The Committee may exercise its duties, power and authority under this
Plan in its sole discretion without the consent of any Participant or other
party, unless this Plan specifically provides otherwise. The Committee will not
be obligated to treat Participants or Eligible Recipients uniformly, and
determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under this Plan.

 

6

 

 

3.2 Authority of the Committee. In accordance with and subject to the provisions
of this Plan, the Committee will have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of this Plan, including the following:

 

(a) To designate the Eligible Recipients to be selected as Participants;

 

(b) To determine the nature, extent and terms of the Awards to be made to each
Participant, including the amount of cash or number of shares of Common Stock to
be subject to each Award, any exercise price or grant price, the manner in which
Awards will vest, become exercisable, settled or paid out and whether Awards
will be granted in tandem with other Awards, and the form of Award Agreement, if
any, evidencing such Award;

 

(c) To determine the time or times when Awards will be granted;

 

(d) To determine the duration of each Award;

 

(e) To determine the terms, restrictions and other conditions to which the grant
of an Award or the payment or vesting of Awards may be subject;

 

(f) To construe and interpret this Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration and in
so doing, to correct any defect, omission, or inconsistency in this Plan or in
an Award Agreement, in a manner and to the extent it will deem necessary or
expedient to make this Plan fully effective;

 

(g) To determine Fair Market Value in accordance with Section 2.23 of this Plan;

 

(h) To amend this Plan or any Award Agreement, as provided in this Plan;

 

(i) To adopt subplans or special provisions applicable to Awards regulated by
the laws of a jurisdiction other than, and outside of, the United States, which
except as otherwise provided in this Plan, such subplans or special provisions
may take precedence over other provisions of this Plan;

 

(j) To authorize any person to execute on behalf of the Company any Award
Agreement or any other instrument required to effect the grant of an Award
previously granted by the Committee;

 

(k) To determine whether Awards will be settled in shares of Common Stock, cash
or in any combination thereof;

 

(l) To determine whether Awards will be adjusted for dividend equivalents, with
“Dividend Equivalents” meaning a credit, made at the discretion of the
Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one share of Common Stock for each share of Common Stock
represented by an Award held by such Participant, subject to Section 12 of this
Plan and any other provision of this Plan, and which Dividend Equivalents may be
subject to the same conditions and restrictions as the Awards to which they
attach and may be settled in the form of cash, shares of Common Stock, or in any
combination of both; and

 

(m) To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock, including
restrictions under an insider trading policy, stock ownership guidelines,
restrictions as to the use of a specified brokerage firm for such resales or
other transfers and other restrictions designed to increase equity ownership by
Participants or otherwise align the interests of Participants with the Company’s
stockholders.

 

7

 

 

3.3 Delegation. To the extent permitted by Applicable Law, the Committee may
delegate to one or more of its members or to one or more officers of the Company
or any Subsidiary or to one or more agents or advisors such administrative
duties or powers as it may deem advisable, and the Committee or any individuals
to whom it has delegated duties or powers as aforesaid may employ one or more
individuals to render advice with respect to any responsibility the Committee or
such individuals may have under this Plan. The Committee may, by resolution,
authorize one or more directors of the Company or one or more officers of the
Company to do one or both of the following on the same basis as can the
Committee: (a) designate Eligible Recipients to be recipients of Awards pursuant
to this Plan; and (b) determine the size of any such Awards; provided, however,
that (x) the Committee will not delegate such responsibilities to any such
director(s) or officer(s) for any Awards granted to an Eligible Recipient: (i)
who is a Non-Employee Director or who is subject to the reporting and liability
provisions of Section 16 under the Exchange Act, or (ii) to whom authority to
grant or amend Awards has been delegated hereunder; provided, further; that any
delegation of administrative authority will only be permitted to the extent it
is permissible under Applicable Law; (y) the resolution providing such
authorization will set forth the type of Awards and total number of each type of
Awards such director(s) or officer(s) may grant; and (z) such director(s) or
officer(s) will report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated. At all times,
the delagatee appointed under this Section 3.3 will serve in such capacity at
the pleasure of the Committee.

 

3.4 No Re-pricing. Notwithstanding any other provision of this Plan other than
Section 4.5 of this Plan, the Committee may not, without prior approval of the
Company’s stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (a) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price
or grant price; (b) canceling the underwater Option or Stock Appreciation Right
in exchange for (i) cash; (ii) replacement Options or Stock Appreciation Rights
having a lower exercise price or grant price; or (iii) other Awards; or (c)
repurchasing the underwater Options or Stock Appreciation Rights and granting
new Awards under this Plan. For purposes of this Section 3.4, an Option or Stock
Appreciation Right will be deemed to be “underwater” at any time when the Fair
Market Value of the Common Stock is less than the exercise price of the Option
or grant price of the Stock Appreciation Right.

 

3.5 Participants Based Outside of the United States. In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Awards with respect to Participants resident outside of
the United States or employed by a non-U.S. Subsidiary in order to comply with
local legal requirements, to otherwise protect the Company’s or Subsidiary’s
interests or to meet objectives of this Plan, and may, where appropriate,
establish one or more sub-plans (including the adoption of any required rules
and regulations) for the purposes of qualifying for preferred tax treatment
under foreign tax laws. The Committee will have no authority, however, to take
action pursuant to this Section 3.5: (a) to reserve shares of Common Stock or
grant Awards in excess of the limitations provided in Section 4.1 of this Plan;
(b) to effect any re-pricing in violation of Section 3.4 of this Plan; (c) to
grant Options or Stock Appreciation Rights having an exercise price or grant
price less than one hundred percent (100%) of the Fair Market Value of one share
of Common Stock on the Grant Date in violation of Section 6.3 or Section 7.3 of
this Plan; or (d) for which stockholder approval would then be required pursuant
to Section 19.2 of this Plan.

 

8

 

 

4. Shares Available for Issuance.

 

4.1 Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.4 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance under this Plan will be 8,358,055 shares.

 

4.2 Limits on Incentive Stock Options and Non-Employee Director Compensation.
Notwithstanding any other provisions of this Plan to the contrary and subject to
adjustment as provided in Section 4.5 of this Plan,

 

(a) the maximum aggregate number of shares of Common Stock that will be
available for issuance pursuant to Incentive Stock Options under this Plan may
not exceed 8,358,055 shares; and

 

(b) the sum of any cash compensation, or other compensation, and the value
(determined as of the grant date in accordance with Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of Awards granted to a Non-Employee Director as compensation for
services as a Non-Employee Director during any fiscal year of the Company may
not exceed $400,000 (increased to $600,000 with respect to any Non-Employee
Director serving as Chairman of the Board or Lead Independent Director or in the
fiscal year of a non-employee Director’s initial service as a Non-Employee
Director) (with any compensation that is deferred counting towards this limit
for the year in which the compensation is first earned, and not a later year of
settlement).

 

4.3 Accounting for Awards. Shares of Common Stock that are issued under this
Plan or that are subject to outstanding Awards will be applied to reduce the
maximum number of shares of Common Stock remaining available for issuance under
this Plan only to the extent they are used; provided, however, that the full
number of shares of Common Stock subject to a stock-settled Stock Appreciation
Right or other Stock-Based Award will be counted against the shares authorized
for issuance under this Plan, regardless of the number of shares actually issued
upon settlement of such Stock Appreciation Right or other Stock-Based Award.
Furthermore, any shares of Common Stock withheld to satisfy tax withholding
obligations on Awards issued under this Plan, any shares of Common Stock
withheld to pay the exercise price or grant price of Awards under this Plan and
any shares of Common Stock not issued or delivered as a result of the “net
exercise” of an outstanding Option pursuant to Section 6.5 or settlement of a
Stock Appreciation Right in shares of Common Stock pursuant to Section 7.7 will
be counted against the shares of Common Stock authorized for issuance under this
Plan and will not be available again for grant under this Plan. Shares of Common
Stock subject to Awards settled in cash will again be available for issuance
pursuant to Awards granted under the Plan. Any shares of Common Stock
repurchased by the Company on the open market using the proceeds from the
exercise of an Award will not increase the number of shares of Common Stock
available for future grant of Awards. Any shares of Common Stock related to
Awards granted under this Plan that terminate by expiration, forfeiture,
cancellation or otherwise without the issuance of the shares of Common Stock,
will be available again for grant under this Plan. To the extent permitted by
Applicable Law, shares of Common Stock issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or a Subsidiary pursuant to Section 20 of this Plan
or otherwise will not be counted against shares of Common Stock available for
issuance pursuant to this Plan. The shares of Common Stock available for
issuance under this Plan may be authorized and unissued shares or treasury
shares.

 

9

 

 

4.4 Adjustments to Shares and Awards.

 

(a) In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a spin
off) or any other similar change in the corporate structure or shares of Common
Stock the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment or substitutions (which
determination will be conclusive) as to: (i) the number and kind of securities
or other property (including cash) available for issuance or payment under this
Plan, including the sub-limits set forth in Section 4.2 of this Plan, and (ii)
in order to prevent dilution or enlargement of the rights of Participants, the
number and kind of securities or other property (including cash) subject to
outstanding Awards and the exercise price of outstanding Awards; provided,
however, that this Section 4.4 will not limit the authority of the Committee to
take action pursuant to Section 15 of this Plan in the event of a Change in
Control. The determination of the Committee as to the foregoing adjustments
and/or substitutions, if any, will be final, conclusive and binding on
Participants under this Plan.

 

(b) Notwithstanding anything else herein to the contrary, without affecting the
number of shares of Common Stock reserved or available hereunder, the limits in
Section 4.2 of this Plan, the Committee may authorize the issuance or assumption
of benefits under this Plan in connection with any merger, consolidation,
acquisition of property or stock or reorganization upon such terms and
conditions as it may deem appropriate, subject to compliance with the rules
under Sections 422, 424 and 409A of the Code, as and where applicable.

 

5. Participation.

 

Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Awards, singly or in combination or in tandem with other Awards, as may be
determined by the Committee in its sole discretion. Awards will be deemed to be
granted as of the date specified in the grant resolution of the Committee, which
date will be the Grant Date of any related Award Agreement with the Participant.

 

6. Options.

 

6.1 Grant. An Eligible Recipient may be granted one or more Options under this
Plan, and such Options will be subject to such terms and conditions, consistent
with the other provisions of this Plan, as may be determined by the Committee in
its sole discretion. Incentive Stock Options may be granted solely to eligible
Employees of the Company or a Subsidiary. The Committee may designate whether an
Option is to be considered an Incentive Stock Option or a Non-Statutory Stock
Option. To the extent that any Incentive Stock Option (or portion thereof)
granted under this Plan ceases for any reason to qualify as an “incentive stock
option” for purposes of Section 422 of the Code, such Incentive Stock Option (or
portion thereof) will continue to be outstanding for purposes of this Plan but
will thereafter be deemed to be a Non-Statutory Stock Option. Options may be
granted to an Eligible Recipient for services provided to a Subsidiary only if,
with respect to such Eligible Recipient, the underlying shares of Common Stock
constitute “service recipient stock” within the meaning of Treas. Reg. Sec.
1.409A-1(b)(5)(iii) promulgated under the Code.

 

6.2 Award Agreement. Each Option grant will be evidenced by an Award Agreement
that will specify the exercise price of the Option, the maximum duration of the
Option, the number of shares of Common Stock to which the Option pertains, the
conditions upon which an Option will become vested and exercisable, and such
other provisions as the Committee will determine which are not inconsistent with
the terms of this Plan. The Award Agreement also will specify whether the Option
is intended to be an Incentive Stock Option or a Non-Statutory Stock Option.

 

10

 

 

6.3 Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option granted pursuant to this Section 6 will be determined by
the Committee in its sole discretion at the time of the Option grant; provided,
however, that such price will not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date (one hundred
and ten percent (110%) of the Fair Market Value if, at the time the Incentive
Stock Option is granted, the Participant owns, directly or indirectly, more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary corporation of the Company).

 

6.4 Exercisability and Duration. An Option will become exercisable at such times
and in such installments and upon such terms and conditions as may be determined
by the Committee in its sole discretion at the time of grant, including (a) the
achievement of one or more of the Performance Goals; or that (b) the Participant
remain in the continuous employment or service with the Company or a Subsidiary
for a certain period; provided, however, that no Option may be exercisable after
ten (10) years from the Grant Date (five (5) years from the Grant Date in the
case of an Incentive Stock Option that is granted to a Participant who owns,
directly or indirectly, more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company). Notwithstanding the foregoing, if the exercise of
an Option that is exercisable in accordance with its terms is prevented by the
provisions of Section 17 of this Plan, the Option will remain exercisable until
thirty (30) days after the date such exercise first would no longer be prevented
by such provisions, but in any event no later than the expiration date of such
Option.

 

6.5 Payment of Exercise Price.

 

(a) The total purchase price of the shares of Common Stock to be purchased upon
exercise of an Option will be paid entirely in cash (including check, bank draft
or money order); provided, however, that the Committee, in its sole discretion
and upon terms and conditions established by the Committee, may allow such
payments to be made, in whole or in part, by (i) tender of a Broker Exercise
Notice; (ii) by tender, either by actual delivery or attestation as to
ownership, of Previously Acquired Shares; (iii) a “net exercise” of the Option
(as further described in paragraph (b), below); (iv) by a combination of such
methods; or (v) any other method approved or accepted by the Committee in its
sole discretion. Notwithstanding any other provision of this Plan to the
contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act will be
permitted to make payment with respect to any Awards granted under this Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

 

(b) In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value on the exercise date that
does not exceed the aggregate exercise price for the shares exercised under this
method. Shares of Common Stock will no longer be outstanding under an Option
(and will therefore not thereafter be exercisable) following the exercise of
such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 14 of this Plan.

 

11

 

 

(c) For purposes of such payment, Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value on the exercise date
of the Option.

 

6.6 Manner of Exercise. An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in this Plan and
in the Award Agreement evidencing such Option, by delivery in person, by
facsimile or electronic transmission or through the mail of written notice of
exercise to the Company at its principal executive office (or to the Company’s
designee as may be established from time to time by the Company and communicated
to Participants) and by paying in full the total exercise price for the shares
of Common Stock to be purchased in accordance with Section 6.5 of this Plan.

 

7. Stock Appreciation Rights.

 

7.1 Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under this Plan, and such Stock Appreciation Rights will be subject to
such terms and conditions, consistent with the other provisions of this Plan, as
may be determined by the Committee in its sole discretion. Stock Appreciation
Rights may be granted to an Eligible Recipient for services provided to a
Subsidiary only if, with respect to such Eligible Recipient, the underlying
shares of Common Stock constitute “service recipient stock” within the meaning
of Treas. Reg. Sec. 1.409A-1(b)(5)(iii) promulgated under the Code.

 

7.2 Award Agreement. Each Stock Appreciation Right will be evidenced by an Award
Agreement that will specify the grant price of the Stock Appreciation Right, the
term of the Stock Appreciation Right, and such other provisions as the Committee
will determine which are not inconsistent with the terms of this Plan.

 

7.3 Grant Price. The grant price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date.

 

7.4 Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of a Stock
Appreciation Right that is exercisable in accordance with its terms is prevented
by the provisions of Section 17 of this Plan, the Stock Appreciation Right will
remain exercisable until thirty (30) days after the date such exercise first
would no longer be prevented by such provisions, but in any event no later than
the expiration date of such Stock Appreciation Right.

 

7.5 Manner of Exercise. A Stock Appreciation Right will be exercised by giving
notice in the same manner as for Options, as set forth in Section 6.6 of this
Plan, subject to any other terms and conditions consistent with the other
provisions of this Plan as may be determined by the Committee in its sole
discretion.

 

7.6 Settlement. Upon the exercise of a Stock Appreciation Right, a Participant
will be entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a) The excess of the Fair Market Value of a share of Common Stock on the date
of exercise over the per share grant price; by

 

12

 

 

(b) The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.

 

7.7 Form of Payment. Payment, if any, with respect to a Stock Appreciation Right
settled in accordance with Section 7.6 of this Plan will be made in accordance
with the terms of the applicable Award Agreement, in cash, shares of Common
Stock or a combination thereof, as the Committee determines.

 

8. Restricted Stock Awards, Restricted Stock Units and Deferred Stock Units.

 

8.1 Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards, Restricted Stock Units or Deferred Stock Units under this Plan, and such
Awards will be subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion. Restricted Stock Units will be similar to Restricted Stock Awards
except that no shares of Common Stock are actually awarded to the Participant on
the Grant Date of the Restricted Stock Units. Restricted Stock Units and
Deferred Stock Units will be denominated in shares of Common Stock but paid in
cash, shares of Common Stock or a combination of cash and shares of Common Stock
as the Committee, in its sole discretion, will determine, and as provided in the
Award Agreement.

 

8.2 Award Agreement. Each Restricted Stock Award, Restricted Stock Unit or
Deferred Stock Unit grant will be evidenced by an Award Agreement that will
specify the type of Award, the period(s) of restriction, the number of shares of
restricted Common Stock, or the number of Restricted Stock Units or Deferred
Stock Units granted, and such other provisions as the Committee will determine
that are not inconsistent with the terms of this Plan.

 

8.3 Conditions and Restrictions. Subject to the terms and conditions of this
Plan, the Committee will impose such conditions or restrictions on a Restricted
Stock Award, Restricted Stock Units or Deferred Stock Units granted pursuant to
this Plan as it may deem advisable including a requirement that Participants pay
a stipulated purchase price for each share of Common Stock underlying a
Restricted Stock Award, Restricted Stock Unit or Deferred Stock Unit,
restrictions based upon the achievement of specific Performance Goals,
time-based restrictions on vesting following the attainment of the Performance
Goals, time-based restrictions, restrictions under Applicable Laws or holding
requirements or sale restrictions placed on the shares of Common Stock by the
Company upon vesting of such Restricted Stock Award, Restricted Stock Units or
Deferred Stock Units.

 

8.4 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by
Applicable Law, as determined by the Committee, Participants holding a
Restricted Stock Award granted hereunder will be granted the right to exercise
full voting rights with respect to the shares of Common Stock underlying such
Restricted Stock Award during the Period of Restriction. A Participant will have
no voting rights with respect to any Restricted Stock Units or Deferred Stock
Units granted hereunder.

 

8.5 Dividend Rights.

 

(a) Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, Participants holding a Restricted Stock
Award granted hereunder will have the same dividend rights as the Company’s
other stockholders. Notwithstanding the foregoing any such dividends as to a
Restricted Stock Award that is subject to vesting requirements will be subject
to forfeiture and termination to the same extent as the Restricted Stock Award
to which such dividends relate and the Award Agreement may require that any cash
dividends be reinvested in additional shares of Common Stock subject to the
Restricted Stock Award and subject to the same conditions and restrictions as
the Restricted Stock Award with respect to which the dividends were paid. In no
event will dividends with respect to Restricted Stock Awards that are subject to
vesting be paid or distributed until the vesting provisions of such Restricted
Stock Award lapse.

 

13

 

 

(b) Unless otherwise determined by the Committee and set forth in a
Participant’s Award Agreement, to the extent permitted or required by Applicable
Law, as determined by the Committee, prior to settlement or forfeiture, any
Restricted Stock Units or Deferred Stock Unit awarded under this Plan may, at
the Committee’s discretion, carry with it a right to Dividend Equivalents. Such
right entitles the Participant to be credited with an amount equal to all cash
dividends paid on one share of Common Stock while the Restricted Stock Unit or
Deferred Stock Unit is outstanding. Dividend Equivalents may be converted into
additional Restricted Stock Units or Deferred Stock Units and may (and will, to
the extent required below) be made subject to the same conditions and
restrictions as the Restricted Stock Units or Deferred Stock Units to which they
attach. Settlement of Dividend Equivalents may be made in the form of cash, in
the form of shares of Common Stock, or in a combination of both. Dividend
Equivalents as to Restricted Stock Units or Deferred Stock Units will be subject
to forfeiture and termination to the same extent as the corresponding Restricted
Stock Units or Deferred Stock Units as to which the Dividend Equivalents relate.
In no event will Participants holding Restricted Stock Units or Deferred Stock
Units be entitled to receive any Dividend Equivalents on such Restricted Stock
Units or Deferred Stock Units until the vesting provisions of such Restricted
Stock Units or Deferred Stock Units lapse.

 

8.6 Enforcement of Restrictions. To enforce the restrictions referred to in this
Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company’s transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.

 

8.7 Lapse of Restrictions; Settlement. Except as otherwise provided in this
Plan, including without limitation this Section 8 and 16.4 of this Plan, shares
of Common Stock underlying a Restricted Stock Award will become freely
transferable by the Participant after all conditions and restrictions applicable
to such shares have been satisfied or lapse (including satisfaction of any
applicable tax withholding obligations). Upon the vesting of a Restricted Stock
Unit, the Restricted Stock Unit will be settled, subject to the terms and
conditions of the applicable Award Agreement, (a) in cash, based upon the Fair
Market Value of the vested underlying shares of Common Stock, (b) in shares of
Common Stock or (c) a combination thereof, as provided in the Award Agreement,
except to the extent that a Participant has properly elected to defer income
that may be attributable to a Restricted Stock Unit under a Company deferred
compensation plan or arrangement.

 

8.8 Section 83(b) Election for Restricted Stock Award. If a Participant makes an
election pursuant to Section 83(b) of the Code with respect to a Restricted
Stock Award, the Participant must file, within thirty (30) days following the
Grant Date of the Restricted Stock Award, a copy of such election with the
Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the Award
Agreement that the Restricted Stock Award is conditioned upon the Participant’s
making or refraining from making an election with respect to the award under
Section 83(b) of the Code.

 

14

 

 

9. Performance Awards.

 

9.1 Grant. An Eligible Recipient may be granted one or more Performance Awards
under this Plan, and such Awards will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, including the achievement of one or more
Performance Goals.

 

9.2 Award Agreement. Each Performance Award will be evidenced by an Award
Agreement that will specify the amount of cash, shares of Common Stock, other
Awards, or combination of both to be received by the Participant upon payout of
the Performance Award, any Performance Goals upon which the Performance Award is
subject, any Performance Period during which any Performance Goals must be
achieved and such other provisions as the Committee will determine which are not
inconsistent with the terms of this Plan.

 

9.3 Vesting. Subject to the terms of this Plan, the Committee may impose such
restrictions or conditions, not inconsistent with the provisions of this Plan,
to the vesting of such Performance Awards as it deems appropriate, including the
achievement of one or more of the Performance Goals.

 

9.4 Earning of Performance Award Payment. Subject to the terms of this Plan and
the Award Agreement, after the applicable Performance Period has ended, the
holder of Performance Awards will be entitled to receive payout on the value and
number of Performance Awards earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
Performance Goals have been achieved and such other restrictions or conditions
imposed on the vesting and payout of the Performance Awards has been satisfied.

 

9.5 Form and Timing of Performance Award Payment. Subject to the terms of this
Plan, after the applicable Performance Period has ended, the holder of
Performance Awards will be entitled to receive payment on the value and number
of Performance Awards earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Payment of earned Performance Awards will be as
determined by the Committee and as evidenced in the Award Agreement. Subject to
the terms of this Plan, the Committee, in its sole discretion, may pay earned
Performance Awards in the form of cash, in shares of Common Stock or other
Awards (or in a combination thereof) equal to the value of the earned
Performance Awards at the close of the applicable Performance Period. Payment of
any Performance Award will be made as soon as practicable after the Committee
has determined the extent to which the applicable Performance Goals have been
achieved and not later than the fifteenth (15th) day of the third (3rd) month
immediately following the later of the end of the Company’s fiscal year in which
the Performance Period ends and any additional vesting restrictions are
satisfied or the end of the calendar year in which the Performance Period ends
and any additional vesting restrictions are satisfied, except to the extent that
a Participant has properly elected to defer payment that may be attributable to
a Performance Award under a Company deferred compensation plan or arrangement.
The determination of the Committee with respect to the form and time of payment
of Performance Awards will be set forth in the Award Agreement pertaining to the
grant of the Performance Award. Any shares of Common Stock or other Awards
issued in payment of earned Performance Awards may be granted subject to any
restrictions deemed appropriate by the Committee, including that the Participant
remain in the continuous employment or service with the Company or a Subsidiary
for a certain period.

 

15

 

 

9.6 Evaluation of Performance. The Committee may provide in any such Award
Agreement including Performance Goals that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (a) items related to a change in accounting principles; (b) items
relating to financing activities; (c) expenses for restructuring or productivity
initiatives; (d) other non-operating items; (e) items related to acquisitions;
(f) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (g) items related to the disposal of a
business or segment of a business; (h) items related to discontinued operations
that do not qualify as a segment of a business under applicable accounting
standards; (i) items attributable to any stock dividend, stock split,
combination or exchange of stock occurring during the Performance Period; (j)
any other items of significant income or expense which are determined to be
appropriate adjustments; (k) items relating to unusual or extraordinary
corporate transactions, events or developments; (l) items related to
amortization of acquired intangible assets; (m) items that are outside the scope
of the Company’s core, on-going business activities; (n) items related to
acquired in-process research and development; (o) items relating to changes in
tax laws; (p) items relating to major licensing or partnership arrangements; (q)
items relating to asset impairment charges; (r) items relating to gains or
losses for litigation, arbitration and contractual settlements; (s) foreign
exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting principles or
business conditions.

 

9.7 Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria. The Committee may amend or modify the vesting criteria (including any
Performance Goals or Performance Periods) of any outstanding Awards based in
whole or in part on the financial performance of the Company (or any Subsidiary
or division, business unit or other sub-unit thereof) in recognition of unusual
or nonrecurring events (including the events described in Sections 9.6 or 4.4(a)
of this Plan) affecting the Company or the financial statements of the Company
or of changes in applicable laws, regulations or accounting principles, whenever
the Committee determines that such adjustments are appropriate in order to
prevent unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, will be final, conclusive and
binding on Participants under this Plan.

 

9.8 Dividend Rights. Participants holding Performance Awards granted under this
Plan will not receive any cash dividends or Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to such
Performance Awards during the period between the date that such Performance
Awards are granted and the date such Performance Awards are settled.

 

10. Non-Employee Director Awards.

 

10.1 Automatic and Non-Discretionary Awards to Non-Employee Directors. Subject
to such terms and conditions, consistent with the other provisions of this Plan,
the Committee at any time and from time to time may approve resolutions
providing for the automatic grant to Non-Employee Directors of Non-Employee
Director Awards granted under this Plan and may grant to Non-Employee Directors
such discretionary Non-Employee Director Awards on such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, and set forth in an applicable Award
Agreement.

 

10.2 Deferral of Award Payment; Election to Receive Award in Lieu of Retainers.
The Committee may permit Non-Employee Directors the opportunity to defer the
payment of an Award pursuant to such terms and conditions as the Committee may
prescribe from time to time. In addition, the Committee may permit Non-Employee
Directors to elect to receive, pursuant to the procedures established by the
Board or a committee of the Board, all or any portion of their annual retainers,
meeting fees, or other fees in Restricted Stock, Restricted Stock Units,
Deferred Stock Units or other Stock-Based Awards as contemplated by this Plan in
lieu of cash.

 

16

 

 

11. Other Stock-Based Awards.

 

11.1 Other Stock-Based Awards. Subject to such terms and conditions, consistent
with the other provisions of this Plan, as may be determined by the Committee in
its sole discretion, the Committee may grant Other Stock-Based Awards to
Eligible Recipients not otherwise described by the terms of this Plan (including
the grant or offer for sale of unrestricted shares of Common Stock) in such
amounts and subject to such terms and conditions as the Committee will
determine. Such Awards may involve the transfer of actual shares of Common Stock
to Participants as a bonus or in lieu of obligations to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, or payment in cash or otherwise of amounts based on the value of
shares of Common Stock, and may include Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.

 

11.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award will be
expressed in terms of shares of Common Stock or units based on shares of Common
Stock, as determined by the Committee. The Committee may establish Performance
Goals in its discretion for any Other Stock-Based Award. If the Committee
exercises its discretion to establish Performance Goals for any such Awards, the
number or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the Performance Goals are met.

 

11.3 Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award will be made in accordance with the terms of the Award,
in cash or shares of Common Stock for any Other Stock-Based Award, as the
Committee determines, except to the extent that a Participant has properly
elected to defer payment that may be attributable to an Other Stock-Based Award
under a Company deferred compensation plan or arrangement.

 

12. Dividend Equivalents.

 

Subject to the provisions of this Plan and any Award Agreement, any Participant
selected by the Committee may be granted Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to any Award
(including any Award that has been deferred), to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests, settles, is paid or expires, as determined
by the Committee. Such Dividend Equivalents will be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee and the Committee may
provide that such amounts (if any) will be deemed to have been reinvested in
additional shares of Common Stock or otherwise reinvested. Notwithstanding the
foregoing, the Committee may not grant Dividend Equivalents based on the
dividends declared on shares of Common Stock that are subject to an Option or
Stock Appreciation Right or unvested Performance Awards; and further, no
dividend or Dividend Equivalents will be paid out with respect to any unvested
Awards.

 

17

 

 

13. Effect of Termination of Employment or Other Service.

 

13.1 Termination Due to Cause. Unless otherwise expressly provided by the
Committee in its sole discretion in an Award Agreement or the terms of an
Individual Agreement between the Participant and the Company or one of its
Subsidiaries or Affiliates or a plan or policy of the Company applicable to the
Participant specifically provides otherwise, and subject to Sections 13.4 and
13.5 of this Plan, in the event a Participant’s employment or other service with
the Company and all Subsidiaries is terminated for Cause:

 

(a) All outstanding Options and Stock Appreciation Rights held by the
Participant as of the effective date of such termination will be immediately
terminated and forfeited;

 

(b) All outstanding but unvested Restricted Stock Awards, Restricted Stock
Units, Performance Awards and Other Stock-Based Awards held by the Participant
as of the effective date of such termination will be terminated and forfeited;
and

 

(c) All other outstanding Awards to the extent not vested will be immediately
terminated and forfeited.

 

13.2 Termination Due to Death, Disability or Retirement. Unless otherwise
expressly provided by the Committee in its sole discretion in an Award Agreement
between the Participant and the Company or one of its Subsidiaries or Affiliates
or the terms of an Individual Agreement or a plan or policy of the Company
applicable to the Participant specifically provides otherwise, and subject to
Sections 13.4, 13.5 and 15 of this Plan, in the event a Participant’s employment
or other service with the Company and all Subsidiaries is terminated by reason
of death or Disability of a Participant, or in the case of a Participant that is
an Employee, Retirement:

 

(a) All outstanding Options (excluding Non-Employee Director Options in the case
of Retirement) and Stock Appreciation Rights held by the Participant as of the
effective date of such termination or Retirement will, to the extent exercisable
as of the date of such termination or Retirement, remain exercisable for a
period of one (1) year after the date of such termination or Retirement (but in
no event after the expiration date of any such Option or Stock Appreciation
Right) and Options and Stock Appreciation Rights not exercisable as of the date
of such termination or Retirement will be terminated and forfeited;

 

(b) All outstanding unvested Restricted Stock Awards held by the Participant as
of the effective date of such termination or Retirement will be terminated and
forfeited; and

 

(c) All outstanding unvested Restricted Stock Units, Performance Awards, and
Other Stock-Based Awards held by the Participant as of the effective date of
such termination or Retirement will be terminated and forfeited; provided,
however, that with respect to any such Awards the vesting of which is based on
the achievement of Performance Goals, if a Participant’s employment or other
service with the Company or any Subsidiary, as the case may be, is terminated
prior to the end of the Performance Period of such Award, but after the
conclusion of a portion of the Performance Period (but in no event less than one
year), the Committee may, in its sole discretion, cause shares of Common Stock
to be delivered or payment made (except to the extent that a Participant has
properly elected to defer income that may be attributable to such Award under a
Company deferred compensation plan or arrangement) with respect to the
Participant’s Award, but only if otherwise earned for the entire Performance
Period and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on the number of
months or years that the Participant was employed or performed services during
the Performance Period. The Committee will consider the provisions of Section
13.5 of this Plan and will have the discretion to consider any other fact or
circumstance in making its decision as to whether to deliver such shares of
Common Stock or other payment, including whether the Participant again becomes
employed.

 

18

 

 

13.3 Termination for Reasons Other than Death, Disability or Retirement. Unless
otherwise expressly provided by the Committee in its sole discretion in an Award
Agreement or the terms of an Individual Agreement between the Participant and
the Company or one of its Subsidiaries or Affiliates or a plan or policy of the
Company applicable to the Participant specifically provides otherwise, and
subject to Sections 13.4, 13.5 and 15 of this Plan, in the event a Participant’s
employment or other service with the Company and all Subsidiaries is terminated
for any reason other than for Cause or death or Disability of a Participant, or
in the case of a Participant that is an Employee, Retirement:

 

(a) All outstanding Options (including Non-Employee Director Options) and Stock
Appreciation Rights held by the Participant as of the effective date of such
termination will, to the extent exercisable as of such termination, remain
exercisable for a period of three (3) months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right)
and Options and Stock Appreciation Rights not exercisable as of such termination
will be terminated and forfeited. If the Participant dies within the three (3)
month period referred to in the preceding sentence, the Option or Stock
Appreciation Right may be exercised by those entitled to do so under the
Participant’s will or by the laws of descent and distribution within a period of
one (1) year following the Participant’s death (but in no event after the
expiration date of any such Option or Stock Appreciation Right).

 

(b) All outstanding unvested Restricted Stock Awards held by the Participant as
of the effective date of such termination will be terminated and forfeited;

 

(c) All outstanding unvested Restricted Stock Units, Performance Awards, and
Other Stock-Based Awards held by the Participant as of the effective date of
such termination will be terminated and forfeited; provided, however, that with
respect to any such Awards the vesting of which is based on the achievement of
Performance Goals, if a Participant’s employment or other service with the
Company or any Subsidiary, as the case may be, is terminated by the Company
without Cause prior to the end of the Performance Period of such Award, but
after the conclusion of a portion of the Performance Period (but in no event
less than one year), the Committee may, in its sole discretion, cause Shares to
be delivered or payment made (except to the extent that a Participant has
properly elected to defer income that may be attributable to such Award under a
Company deferred compensation plan or arrangement) with respect to the
Participant’s Award, but only if otherwise earned for the entire Performance
Period and only with respect to the portion of the applicable Performance Period
completed at the date of such event, with proration based on the number of
months or years that the Participant was employed or performed services during
the Performance Period.

 

13.4 Modification of Rights upon Termination. Notwithstanding the other
provisions of this Section 13, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Deferred
Stock Units, Performance Awards, Non-Employee Director Awards, and Other
Stock-Based Awards held by such Participant as of the effective date of such
termination to terminate, vest or become free of restrictions and conditions to
payment, as the case may be, following such termination of employment or
service, in each case in the manner determined by the Committee; provided,
however, that (a) no Option or Stock Appreciation Right may remain exercisable
beyond its expiration date; and (b) any such action by the Committee adversely
affecting any outstanding Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Section 4.4, 13.5, 15 or 19 of this Plan).

 

19

 

 

13.5 Additional Forfeiture Events.

 

(a) Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Plan to the contrary and in addition to the other rights of the
Committee under this Plan, including this Section 13.5, if a Participant is
determined by the Committee, acting in its sole discretion, to have taken any
action that would constitute Cause or an Adverse Action during or within one (1)
year after the termination of employment or other service with the Company or a
Subsidiary, irrespective of whether such action or the Committee’s determination
occurs before or after termination of such Participant’s employment or other
service with the Company or any Subsidiary and irrespective of whether or not
the Participant was terminated as a result of such Cause or Adverse Action, (i)
all rights of the Participant under this Plan and any Award Agreements
evidencing an Award then held by the Participant will terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion will
have the authority to rescind the exercise, vesting or issuance of, or payment
in respect of, any Awards of the Participant that were exercised, vested or
issued, or as to which such payment was made, and to require the Participant to
pay to the Company, within ten (10) days of receipt from the Company of notice
of such rescission, any amount received or the amount of any gain realized as a
result of such rescinded exercise, vesting, issuance or payment (including any
dividends paid or other distributions made with respect to any shares of Common
Stock subject to any Award). The Company may defer the exercise of any Option or
Stock Appreciation Right for a period of up to six (6) months after receipt of
the Participant’s written notice of exercise or the issuance of share
certificates upon the vesting of any Award for a period of up to six (6) months
after the date of such vesting in order for the Committee to make any
determination as to the existence of Cause or an Adverse Action. The Company
will be entitled to withhold and deduct from future wages of the Participant (or
from other amounts that may be due and owing to the Participant from the Company
or a Subsidiary) or make other arrangements for the collection of all amounts
necessary to satisfy such payment obligations. Unless otherwise provided by the
Committee in an applicable Award Agreement, this Section 13.5(a) will not apply
to any Participant following a Change in Control.

 

(b) Forfeiture or Clawback of Awards Under Applicable Law and Company Policy. If
the Company is required to prepare an accounting restatement due to the material
noncompliance of the Company, as a result of misconduct, with any financial
reporting requirement under the securities laws, then any Participant who is one
of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 will reimburse the Company for the amount of any
Award received by such individual under this Plan during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission, as the case may be, of the financial document embodying such
financial reporting requirement. The Company also may seek to recover any Award
made as required by the provisions of the Dodd-Frank Wall Street Reform and
Consumer Protection Act or any other clawback, forfeiture or recoupment
provision required by Applicable Law or under the requirements of any stock
exchange or market upon which the shares of Common Stock are then listed or
traded. In addition, all Awards under this Plan will be subject to forfeiture or
other penalties pursuant to any clawback or forfeiture policy of the Company, as
in effect from time to time, and such forfeiture and/or penalty conditions or
provisions as determined by the Committee and set forth in the applicable Award
Agreement.

 

20

 

 

14. Payment of Withholding Taxes.

 

14.1 General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all amounts the Company reasonably determines are
necessary to satisfy any and all federal, foreign, state and local withholding
and employment related tax requirements attributable to an Award, including the
grant, exercise, vesting or settlement of, or payment of dividends with respect
to, an Award or a disqualifying disposition of stock received upon exercise of
an Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Award. When withholding
shares of Common Stock for taxes is effected under this Plan, it will be
withheld only up to an amount based on the maximum statutory tax rates in the
Participant’s applicable tax jurisdiction or such other rate that will not
trigger a negative accounting impact on the Company.

 

14.2 Special Rules. The Committee may, in its sole discretion and upon terms and
conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment related tax
obligation described in Section 14.1 of this Plan by withholding shares of
Common Stock underlying an Award, by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value on the Tax Date.

 

15. Change in Control.

 

15.1 Definition of Change in Control. Unless otherwise provided in an Award
Agreement or Individual Agreement between the Participant and the Company or one
of its Subsidiaries or Affiliates, a “Change in Control” will mean the
occurrence of any of the following:

 

(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either the then outstanding
shares of Common Stock of the Company or the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors, but excluding, for this purpose, any such acquisition by
the Company or any of its Subsidiaries, or any employee benefit plan (or related
trust) of the Company or its Subsidiaries, or any entity with respect to which,
following such acquisition, more than fifty percent (50%) of, respectively, the
then outstanding equity of such entity and the combined voting power of the then
outstanding voting equity of such entity entitled to vote generally in the
election of all or substantially all of the members of such entity’s governing
body is then beneficially owned, directly or indirectly, by the individuals and
entities who were the beneficial owners, respectively, of the Common Stock and
voting securities of the Company immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the then outstanding shares of Common Stock of the Company or
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors, as the case may
be; or

 

21

 

 

(b) The consummation of a reorganization, merger or consolidation of the
Company, in each case, with respect to which all or substantially all of the
individuals and entities who were the respective beneficial owners of the Common
Stock and voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of Common
Stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such reorganization, merger or consolidation; or

 

(c) a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

 

15.2 Effect of Change in Control. Subject to the terms of the applicable Award
Agreement or an Individual Agreement, in the event of a Change in Control, the
Committee (as constituted prior to such Change in Control) may, in its
discretion:

 

(a) require that shares of stock of the corporation resulting from such Change
in Control, or a parent corporation thereof, be substituted for some or all of
the shares of Common Stock subject to an outstanding Award, with an appropriate
and equitable adjustment to such Award as shall be determined by the Board in
accordance with Section 4.4;

 

(b) provide that (i) some or all outstanding Options shall become exercisable in
full or in part, either immediately or upon a subsequent termination of
employment, (ii) the restrictions or vesting applicable to some or all
outstanding Restricted Stock Awards and Restricted Stock Units shall lapse in
full or in part, either immediately or upon a subsequent termination of
employment, (iii) the Performance Period applicable to some or all outstanding
Awards shall lapse in full or in part, and/or (iv) the Performance Goals
applicable to some or all outstanding Awards shall be deemed to be satisfied at
the target or any other level; and/or

 

(c) require outstanding Awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount determined
pursuant to Section 15.3 below; (B) shares of capital stock of the corporation
resulting from or succeeding to the business of the Company pursuant to such
Change in Control, or a parent corporation thereof, having a fair market value
not less than the amount determined under clause (A) above; or (C) a combination
of the payment of cash pursuant to clause (A) above and the issuance of shares
pursuant to clause (B) above.

 

15.3 Alternative Treatment of Incentive Awards. In connection with a Change in
Control, the Committee in its sole discretion, either in an Award Agreement at
the time of grant of an Award or at any time after the grant of such an Award,
in lieu of providing a substitute award to a Participant pursuant to Section
15.2(a), may determine that any or all outstanding Awards granted under the
Plan, whether or not exercisable or vested, as the case may be, will be canceled
and terminated and that in connection with such cancellation and termination the
holder of such Award will receive for each share of Common Stock subject to such
Award a cash payment (or the delivery of shares of stock, other securities or a
combination of cash, stock and securities with a fair market value (as
determined by the Committee in good faith) equivalent to such cash payment)
equal to the difference, if any, between the consideration received by
stockholders of the Company in respect of a share of Common Stock in connection
with such Change in Control and the purchase price per share, if any, under the
Award, multiplied by the number of shares of Common Stock subject to such Award
(or in which such Award is denominated); provided, however, that if such product
is zero ($0) or less or to the extent that the Award is not then exercisable,
the Award may be canceled and terminated without payment therefor. If any
portion of the consideration pursuant to a Change in Control may be received by
holders of shares of Common Stock on a contingent or delayed basis, the
Committee may, in its sole discretion, determine the fair market value per share
of such consideration as of the time of the Change in Control on the basis of
the Committee’s good faith estimate of the present value of the probable future
payment of such consideration. Notwithstanding the foregoing, any shares of
Common Stock issued pursuant to an Award that immediately prior to the
effectiveness of the Change in Control are subject to no further restrictions
pursuant to the Plan or an Award Agreement (other than pursuant to the
securities laws) will be deemed to be outstanding shares of Common Stock and
receive the same consideration as other outstanding shares of Common Stock in
connection with the Change in Control.

 

22

 

 

15.4 Limitation on Change in Control Payments. Notwithstanding anything in this
Section 15 to the contrary, if, with respect to a Participant, the acceleration
of the vesting of an Award or the payment of cash in exchange for all or part of
a Stock-Based Award (which acceleration or payment could be deemed a “payment”
within the meaning of Section 280G(b)(2) of the Code), together with any other
“payments” that such Participant has the right to receive from the Company or
any corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the “payments” to such Participant
pursuant to Section 15.2 or Section 15.3 of this Plan will be reduced (or
acceleration of vesting eliminated) to the largest amount as will result in no
portion of such “payments” being subject to the excise tax imposed by Section
4999 of the Code; provided, however, that such reduction will be made only if
the aggregate amount of the payments after such reduction exceeds the difference
between (a) the amount of such payments absent such reduction minus (b) the
aggregate amount of the excise tax imposed under Section 4999 of the Code
attributable to any such excess parachute payments; and provided, further that
such payments will be reduced (or acceleration of vesting eliminated) by first
eliminating vesting of Options with an exercise price above the then Fair Market
Value of a share of Common Stock that have a positive value for purposes of
Section 280G of the Code, followed by reducing or eliminating payments or
benefits pro rata among Awards that are deferred compensation subject to Section
409A of the Code, and, if a further reduction is necessary, by reducing or
eliminating payments or benefits pro rata among Awards that are not subject to
Section 409A of the Code. Notwithstanding the foregoing sentence, if a
Participant is subject to a separate agreement with the Company or a Subsidiary
that expressly addresses the potential application of Section 280G or 4999 of
the Code, then this Section 15.4 will not apply and any “payments” to a
Participant pursuant to Section 15 of this Plan will be treated as “payments”
arising under such separate agreement; provided, however, such separate
agreement may not modify the time or form of payment under any Award that
constitutes deferred compensation subject to Section 409A of the Code if the
modification would cause such Award to become subject to the adverse tax
consequences specified in Section 409A of the Code.

 

15.5 Exceptions. Notwithstanding anything in this Section 15 to the contrary,
individual Award Agreements or Individual Agreements between a Participant and
the Company or one of its Subsidiaries or Affiliates may contain provisions with
respect to vesting, payment or treatment of Awards upon the occurrence of a
Change in Control, and the terms of any such Award Agreement or Individual
Agreement will govern to the extent of any inconsistency with the terms of this
Section 15. The Committee will not be obligated to treat all Awards subject to
this Section 15 in the same manner. The timing of any payment under this Section
15 may be governed by any election to defer receipt of a payment made under a
Company deferred compensation plan or arrangement.

 

16. Rights of Eligible Recipients and Participants; Transferability.

 

16.1 Employment. Nothing in this Plan or an Award Agreement will interfere with
or limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any Eligible Recipient or Participant at any time, nor
confer upon any Eligible Recipient or Participant any right to continue
employment or other service with the Company or any Subsidiary.

 

23

 

 

16.2 No Rights to Awards. No Participant or Eligible Recipient will have any
claim to be granted any Award under this Plan.

 

16.3 Rights as a Stockholder. Except as otherwise provided in the Award
Agreement, a Participant will have no rights as a stockholder with respect to
shares of Common Stock covered by any Stock-Based Award unless and until the
Participant becomes the holder of record of such shares of Common Stock and then
subject to any restrictions or limitations as provided herein or in the Award
Agreement.

 

16.4 Restrictions on Transfer.

 

(a) Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Award prior to the exercise (in the case of
Options or Stock Appreciation Rights) or vesting, issuance or settlement of such
Award will be assignable or transferable, or subjected to any lien, during the
lifetime of the Participant, either voluntarily or involuntarily, directly or
indirectly, by operation of law or otherwise.

 

(b) A Participant will be entitled to designate a beneficiary to receive an
Award upon such Participant’s death, and in the event of such Participant’s
death, payment of any amounts due under this Plan will be made to, and exercise
of any Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 13 of this Plan) may be made by, such beneficiary. If a deceased
Participant has failed to designate a beneficiary, or if a beneficiary
designated by the Participant fails to survive the Participant, payment of any
amounts due under this Plan will be made to, and exercise of any Options or
Stock Appreciation Rights (to the extent permitted pursuant to Section 13 of
this Plan) may be made by, the Participant’s legal representatives, heirs and
legatees. If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under this Plan or exercise of all exercisable Options or Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options or Stock Appreciation Rights may be made by, the legal
representatives, heirs and legatees of the beneficiary.

 

(c) Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which any of the foregoing have more than fifty
percent (50%) of the beneficial interests, a foundation in which any of the
foregoing (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
(50%) of the voting interests. Any permitted transferee will remain subject to
all the terms and conditions applicable to the Participant prior to the
transfer. A permitted transfer may be conditioned upon such requirements as the
Committee may, in its sole discretion, determine, including execution or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.

 

(d) The Committee may impose such restrictions on any shares of Common Stock
acquired by a Participant under this Plan as it may deem advisable, including
minimum holding period requirements, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which the Common Stock is then listed or traded, or under any blue sky or state
securities laws applicable to such shares or the Company’s insider trading
policy.

 

24

 

 

16.5 Non-Exclusivity of this Plan. Nothing contained in this Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.

 

17. Securities Law and Other Restrictions.

 

Notwithstanding any other provision of this Plan or any Award Agreements entered
into pursuant to this Plan, the Company will not be required to issue any shares
of Common Stock under this Plan, and a Participant may not sell, assign,
transfer or otherwise dispose of shares of Common Stock issued pursuant to
Awards granted under this Plan, unless (a) there is in effect with respect to
such shares a registration statement under the Securities Act and any applicable
securities laws of a state or foreign jurisdiction or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other U.S. or foreign regulatory body which the Committee, in its sole
discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing shares of Common Stock, as may be deemed necessary or advisable by
the Company in order to comply with such securities law or other restrictions.

 

18. Deferred Compensation; Compliance with Section 409A.

 

It is intended that all Awards issued under this Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Award Agreements and this Plan will be construed and administered in a
manner that is consistent with and gives effect to such intent. The Committee is
authorized to adopt rules or regulations deemed necessary or appropriate to
qualify for an exception from or to comply with the requirements of Section 409A
of the Code. With respect to an Award that constitutes a deferral of
compensation subject to Code Section 409A: (a) if any amount is payable under
such Award upon a termination of service, a termination of service will be
treated as having occurred only at such time the Participant has experienced a
Separation from Service; (b) if any amount is payable under such Award upon a
Disability, a Disability will be treated as having occurred only at such time
the Participant has experienced a “disability” as such term is defined for
purposes of Code Section 409A; (c) if any amount is payable under such Award on
account of the occurrence of a Change in Control, a Change in Control will be
treated as having occurred only at such time a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” as such terms are defined for purposes
of Code Section 409A, (d) if any amount becomes payable under such Award on
account of a Participant’s Separation from Service at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment will be made, except as permitted under Code Section 409A, prior
to the first business day after the earlier of (i) the date that is six months
after the date of the Participant’s Separation from Service or (ii) the
Participant’s death, and (e) no amendment to or payment under such Award will be
made except and only to the extent permitted under Code Section 409A.

 

25

 

 

19. Amendment, Modification and Termination.

 

19.1 Generally. Subject to other subsections of this Section 19 and Sections 3.4
and 19.3 of this Plan, the Board at any time may suspend or terminate this Plan
(or any portion thereof) or terminate any outstanding Award Agreement and the
Committee, at any time and from time to time, may amend this Plan or amend or
modify the terms of an outstanding Award. The Committee’s power and authority to
amend or modify the terms of an outstanding Award includes the authority to
modify the number of shares of Common Stock or other terms and conditions of an
Award, extend the term of an Award, accept the surrender of any outstanding
Award or, to the extent not previously exercised or vested, authorize the grant
of new Awards in substitution for surrendered Awards; provided, however that the
amended or modified terms are permitted by this Plan as then in effect and that
any Participant adversely affected by such amended or modified terms has
consented to such amendment or modification.

 

19.2 Stockholder Approval. No amendments to this Plan will be effective without
approval of the Company’s stockholders if: (a) stockholder approval of the
amendment is then required pursuant to Section 422 of the Code, the rules of the
primary stock exchange or stock market on which the Common Stock is then traded,
applicable state corporate laws or regulations, applicable federal laws or
regulations, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under this Plan; or (b) such amendment
would: (i) modify Section 3.4 of this Plan; (ii) materially increase benefits
accruing to Participants; (iii) increase the aggregate number of shares of
Common Stock issued or issuable under this Plan; (iv) increase any limitation
set forth in this Plan on the number of shares of Common Stock which may be
issued or the aggregate value of Awards which may be made, in respect of any
type of Award to any single Participant during any specified period; (v) modify
the eligibility requirements for Participants in this Plan; or (vi) reduce the
minimum exercise price or grant price as set forth in Sections 6.3 and 7.3 of
this Plan.

 

19.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary, no termination, suspension or amendment of this Plan may
adversely affect any outstanding Award without the consent of the affected
Participant; provided, however, that this sentence will not impair the right of
the Committee to take whatever action it deems appropriate under Sections 4.4,
9.7, 13, 15, 18 or 19.4 of this Plan.

 

19.4 Amendments to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Committee may amend this Plan or an Award Agreement,
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming this Plan or an Award Agreement to any present or
future law relating to plans of this or similar nature, and to the
administrative regulations and rulings promulgated thereunder. By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 19.4 to any Award granted under this Plan without further
consideration or action.

 

20. Substituted Awards.

 

The Committee may grant Awards under this Plan in substitution for stock and
stock-based awards held by employees of another entity who become employees of
the Company or a Subsidiary as a result of a merger or consolidation of the
former employing entity with the Company or a Subsidiary or the acquisition by
the Company or a Subsidiary of property or stock of the former employing
corporation. The Committee may direct that the substitute Awards be granted on
such terms and conditions as the Committee considers appropriate in the
circumstances.

 

21. Effective Date and Duration of this Plan.

 

This Plan is effective as of the Initial Effective Date. This Plan will
terminate at midnight on the day before the ten (10) year anniversary of the
Initial Effective Date, and may be terminated prior to such time by Board
action. No Award will be granted after termination of this Plan, but Awards
outstanding upon termination of this Plan will remain outstanding in accordance
with their applicable terms and conditions and the terms and conditions of this
Plan.

 

26

 

 

22. Miscellaneous.

 

22.1 Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also will include the feminine,
(b) the plural will include the singular, and the singular will include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and (d)
“or” is used in the inclusive sense of “and/or”.

 

22.2 Relationship to Other Benefits. Neither Awards made under this Plan nor
shares of Common Stock or cash paid pursuant to such Awards under this Plan will
be included as “compensation” for purposes of computing the benefits payable to
any Participant under any pension, retirement (qualified or non-qualified),
savings, profit sharing, group insurance, welfare, or benefit plan of the
Company or any Subsidiary unless provided otherwise in such plan.

 

22.3 Fractional Shares. No fractional shares of Common Stock will be issued or
delivered under this Plan or any Award. The Committee will determine whether
cash, other Awards or other property will be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto will be forfeited or otherwise eliminated by
rounding up or down.

 

22.4 Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which will be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of this Plan and any rules, regulations and actions relating to this Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Delaware, notwithstanding the conflicts of laws principles of any
jurisdictions.

 

22.5 Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.

 

22.6 Construction. Wherever possible, each provision of this Plan and any Award
Agreement will be interpreted so that it is valid under the Applicable Law. If
any provision of this Plan or any Award Agreement is to any extent invalid under
the Applicable Law, that provision will still be effective to the extent it
remains valid. The remainder of this Plan and the Award Agreement also will
continue to be valid, and the entire Plan and Award Agreement will continue to
be valid in other jurisdictions.

 

22.7 Delivery and Execution of Electronic Documents. To the extent permitted by
Applicable Law, the Company may: (a) deliver by email or other electronic means
(including posting on a Web site maintained by the Company or by a third party
under contract with the Company) all documents relating to this Plan or any
Award hereunder (including prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including annual reports and proxy statements), and (b)
permit Participants to use electronic, internet or other non-paper means to
execute applicable Plan documents (including Award Agreements) and take other
actions under this Plan in a manner prescribed by the Committee.

 

27

 

 

22.8 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of this Plan to the contrary, the Company and its Subsidiaries, the
Board, and the Committee neither represent nor warrant the tax treatment under
any federal, state, local, or foreign laws and regulations thereunder
(individually and collectively referred to as the “Tax Laws”) of any Award
granted or any amounts paid to any Participant under this Plan including, but
not limited to, when and to what extent such Awards or amounts may be subject to
tax, penalties, and interest under the Tax Laws.

 

22.9 Unfunded Plan. Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.

 

22.10 Indemnification. Subject to any limitations and requirements of Delaware
law, each individual who is or will have been a member of the Board, or a
Committee appointed by the Board, or an officer or Employee of the Company to
whom authority was delegated in accordance with Section 3.3 of this Plan, will
be indemnified and held harmless by the Company against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit or proceeding against him or her, provided he or she will give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his/her own behalf. The
foregoing right of indemnification will not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Certificate of Incorporation or Bylaws, as a matter of law, or otherwise, or
pursuant to any agreement with the Company, or any power that the Company may
have to indemnify them or hold them harmless.

 

28

